Title: Memorandum Books, 1805
From: Jefferson, Thomas
To: 


          1805.
          
            
              Jan.
               2. 
              
              Gave to the Marine band 20.D. charity 5.D.
            
            
              
               4. 
              
              Pd. Frithey 5.D.
            
            
              
               6. 
              
              Gave J. Barnes ord. on bk. US. for 260.D. borrowed ante Dec. 23.
            
            
              
              Gave in charity 1.D.
            
            
              
               7. 
              
              Daugherty’s accts. forage 35.34 + contings. .81 = 36.15 gave ord. on bk. US.
            
            
              
              Lemaire’s accts. Dec. 2. to Jan. 4. 05
            
          
          
            
              
              
              provns.
              servts.
              grocers.
              Pr.’s H.
              conts.
              total
               
              meat
              buttr.
              eggs
              veget.
              
              
              
              
              
            
            
              Dec.
               8
              139.00 
              .
              50
              
              
              .
              75 
              .81 
              141.
              06
               
               261.
              33 
              17 
              3.76 
              50.25 
               ÷ 
               61 
               = 
              .82
            
            
              
              15
              80.60 
              5.
              
              5.
              60
              14.
              97
              
              106.
              17
               
               221
              26 
              15 
              5.40 
              47.60
              ÷
               61 
              =
              .78
            
            
              
              22
              122.  
              .
              50
              11.
              
              4.
              
              .50 
              138.
              
               
               350½
              30 
              21 
              12.79 
              89.
              ÷
               56 
              =
              1.59
            
            
              
              29
              108.40 
              1.
              
              7.
              97
              6.
              25
              4.81 
              128.
              43
               
               326
              41 
              36 
              17.47 
              75.40
              ÷
               57 
              =
              1.32
            
            
              Jan.
               4
              90.22 
              1.
              25
              
               
              
              
              
              91.
              47
               
               212
              38 
              29 
              1.25 
              57.22
              ÷
               41 
              =
              1.40
            
            
              
              
              540.22 
              8.
              25
              24.
              57
              25.
              97
              6.12 
              605.
              13
               
              1371.
               168 
              118 
              40.67 
              
              
              
              
              
            
            
              Jan.
               5.
              Servants wages to this day
              
              146.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance of Dec. 5.
              
              
              195.
              90
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              
              947.
              03
              
              
              
              
              
              
              
              
              
              
            
            
              
               7.
              By ord. on bk. US.
              
              250.
              
              
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              10.
              By do. this day
              
              350
              
              
              600.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              Balance due
              
              
              
              
              347.
              03
              
              
              
              
              
              
              
              
              
              
            
          
          
          
            
              
               8. 
              
              Discounted note for 1500.D. in bank US. = 1484.25.
            
            
              
               9. 
              
              Gave in charity 5.D. do. 1.D.
            
            
              
               10. 
              
              Recd. from bk. US. 201.D. which I inclosed to Hawkins & Clagett of Baltimore to the credit of John Speer of Charlottesville by order from John Perry.
            
            
              
              11.
              
                Drew order on bk. US. in favr. J. Barnes for himself 129.505  for Wm. Duane his acct. 1803. Oct. 18. to 1804. Nov. 27. 121.495 for Dr. Gantt his acct. 1804. July 19. to Dec. 7.24.53275.53  
            
            
              Jan.
               11. 
              
              Gave ord. on bk. US. favr. John Dixon for the Washington Dancing assembly 15.D.
            
            
              
               12. 
              
              Pd. Bruff for drawing a tooth 5.D.
            
            
              
               13. 
              
              Gave in charity 5.D.
            
            
              
               14. 
              
              Recd. from the bank US. 600.D.
            
            
              
              Inclosed to Gabr. Lilly 560.D. to be applied as follows.
            
            
              
                 for Mr.  Henning. 120. bar. corn  @ 15/  300     Dawson  8. do. @ do. 20     Higginbotham  24. do. @ do. 60  Oldham for seed oats10 Mrs. Clarke for beef53.33Benjamin Brown, timber trees by J. Perry14.Michael Hope on acct.100.surplus2.67560.  
            
            
              
              Inclosed to Dr. Bruff dentist 10.D.
            
            
              
               15. 
              
              Promised to give 50.D. towards building a Presbyterian church on F. street payable quarterly from Mar. 31.
            
            
              
               17. 
              
              Gave in charity 2.D.
            
            
              
              Pd. Cosa for a glass machine 30.D.
            
            
              
              Recd. from bank US. 35.D.
            
            
              
               25. 
              
              Recd. from J. Barnes 150.D.
            
            
              
              Pd. Joseph Daugherty for forage 59.53 + smith 8 + stable utensils 4. + portage 6.75 = 78.28.
            
            
              
               26. 
              
              Gave James Hobens ord. on bk. US. for 50.D. for the poor.
            
            
              
               28. 
              
              Pd. Mr. Peale 80.D. to wit 60.D. for a new Polygraph & 20.D. additional for the two formerly furnished for which only 100.D. had been pd.
            
            
              
               31. 
              
              Pd. for extra washing 15.D.
            
            
              Feb.
               3. 
              
              Gave in charity 1.D.
            
            
              
               5. 
              
              Pd. Frithey 5.D.
            
            
              
              Lemaire’s accts. Jan. 6.—Feb. 2.
            
          
          
            
              
              
              provns.
              servts.
              grocers.
              Pr.’s H.furn.
              conts.
              total
               
              meat
              butter
              eggs
              veget.
              
              
              
              
              
            
            
              Jan.
              12.
              85.34 
              2.
              60 
               1.50
              
              .31
              89.
              75
               
              250 
               32½
              26
              2.25 
              52.34 
               ÷ 
              59 
               = 
               .887
            
            
              
              19
              89.06 
              5.
              75
               
              
               
              94.
              81
               
              300 
               24.
              18
              2.58 
              56.06 
              ÷
              42 
              =
              1.33
            
            
              
              26
              106.64 
              1.
              
               4.50
              
              .31
              112.
              45
               
              331 
               47.
              16
              4.63 
              73.64 
              ÷
              54 
              =
              1.36
            
            
              Feb.
               2
              102.02 
              .
              75
               
              9.37
               
              112.
              14
               
              347 
               32
              20
              10.27 
              69.02 
              ÷
              60 
              =
              1.15
            
            
              
              
              383.06 
              10.
              10
               6.
              9.37
              .62
              409.
              15
               
              1228 
              135½
              80
              19.73 
              
              
              
              
              
            
            
              Feb.
               5.
              Servants wages to this day
              146.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance of Jan. 10.
              347.
              03
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              902.
              18
              
              
              
              
              
              
              
              
              
              
            
            
              
               8.
              By draught on bk. US.
              600.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaining due
              300.
              
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
               6. 
              
              Discounted at bk. US. a note of 2000. = 1979.
            
            
              
              8.
              
                Daugherty’s accts. forage 205.22 smith 0.56 conts. 1.50 =  207.28  By cash on my acct. from J. Barnes30.  gave him draught on bank US. for himself          177.28for me22.72200.  
            
            
              
               Drew on bk. US. in favr. J. Barnes for 180.D. to wit the 30.D. furnished to Daugherty for forage & the 150.D. ante Jan. 25. He retd. it to me.
            
            
              
              Drew on bank US. for 500.D. which I remitted to Wm. Short.
            
            
              
              Gave in charity 2.D.
            
            
              
               9. 
              
              Gave Vincent Ducombe ord. on bk. US. for 36.50 for books by order of N. G. Dufief.
            
            
              
              Paid Oneale for metallic hones 5.D.
            
            
              
               10. 
              
              Drew on bank US. in favor Thos. T. Tucker for 600.D.
            
            
            
              Feb.
               11. 
              
              Drew on bk. US. in favor of Thos. W. Pairo 24.D. for wine.
            
            
              
              Inclosed to Gabriel Lilly 205.D. to pay 202. to John Spear for John Perry.
            
            
              
              Of these, 200.D. are now recd. from the bk. US.
            
            
              
               12. 
              
              Charity 2.D. 14. Charity 1.D.
            
            
              
              Drew on bank US. for 249.33 which I remitted to Jones & Howell.
            
            
              
               17. 
              
              Charity 2.D.
            
            
              
               20. 
              
              Gave Alexr. Smith ord. on bk. 50.D. for a Baptist church in Alexa. 
            
            
              
               23. 
              
              Gave in charity 2.D.
            
            
              
              Recd. from bk. US. 30.D.
            
            
              
               25. 
              
              Charity 2.D.
            
            
              
               26. 
              
              Charity 1.D.
            
            
              Mar.
               2. 
              
              Recieved of Lemaire small money 44.D.
            
            
              
              Recieved of J. Barnes 200.D.—pd. Genl. Jackson Yznardi’s bill 195.D. for wine. 
            
            
              
              Gave in charity 5.D.
            
            
              
               3. 
              
              Charity 2.D.
            
            
              
               4. 
              
              Pd. Frithey 5.50 charity 1.D.
            
            
              
               5. 
              
              Lemaire’s acct. Feb. 3.—Mar. 2.
            
          
          
            
              
              
              provns.
              servts.
              grocers.
              fuel
              Pr.’s H.
              conts.
              Total
               
              meat
              butr.
              eggs
              veget.
              
              
              
              
              
            
            
              Feb.
               9.
              88.41 
              5.
              50
               8.
              
               
              
              101.
              91
               
              271
              31 
              23
              4.17 
              55.41 
               ÷ 
              68
               = 
              .81
            
            
              
              16.
              98.84 
              4.
              38
               
              
               .86
               .81
              104.
              89
               
              398
              29 
              26
              1.62 
              65.84 
              ÷
              60
              =
              1.09
            
            
              
              23.
              95.22 
              8.
              66
               5.25
              25.
               3.
              
              137.
              13
               
              265
              24 
              19
              3.94 
              62.22 
              ÷
              56
              =
              1.11
            
            
              Mar.
               2.
              88.01 
              1.
              56
               
               
               
              4.08
              93.
              65
               
              265
              33 
              18
              1.75 
              55.01 
              ÷
              68
              =
              .80
            
            
              
              
              370.48 
              20.
              1
               13.25
              25.
               3.86
              4.89
              437.
              58
               
              1199
              117 
              86
              11.48 
              
              
              
              
              
            
            
              
              
              stores for Monticello
              4.
              62
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              small money from Lemaire
              44.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
               4.
              servts. wages to this day
              146.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance due Feb. 8.
              302.
              18
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              934.
              38
              
              
              
              
              
              
              
              
              
              
            
            
              
               7.
              By draught on bank
              600.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaining due
              334.
              38
              
              
              
              
              
              
              
              
              
              
            
          
          
          
            
              
              Discounted with bank US. note of 2000.D.
            
            
              
               5. 
              
              Gave in charity 2.D.
            
            
              
              Gave J. Barnes ord. on bank for 380.D. viz. ante 150 + 30 + 200.
            
            
              
               6. 
              
              Pd. Mrs. Bailey for 80. trees 15.D.
            
            
              
               7. 
              
              Recd. from Isaac A. Coles 100.D. gold.
            
            
              
              Gave him ord. on bank for 250.D. viz. for the gold, & 150.D. a quarter’s salary.
            
            
              
              Gave ord. on bank favr. Th:J. for 321.61½ towit
            
            
              
                 for draught on bk.  Norfolk favr.  Oliveira Fernandez  152.25  wine     Philada. Matthew Carey 10.37½ books     do. Patrick Byrne 20.75 books     Baltimore Reibelt 138.24 books  which were remitted to them respectively321.615  
            
            
              
              Charity 1.D.
            
            
              
               8. 
              
              Charity 2.D. do. 5.D. do. 2.D.
            
            
              
              Recd. from Lemaire 10.D. small money.
            
            
              
              Recd. from bank 50.D.
            
            
              
              Pd. Gaines 6. pr. womens shoes 10.D.
            
            
              
              Charity 2.D.
            
            
              
              Furnished Charles Stewart passage in stage 4.D. cash 5.D.
            
            
              
               9. 
              
              Gave Jerry for expences to Monto. 10.D.
            
            
              
              Drew on bank for 500.D. for W. Short.
            
            
              
              Lemaire Mar. 3.—9. provisions for servts.33. meat276 33.5037 = .90masters 33.50butter38servants7.50eggs25 doz.groceries4.veget.3.48rent of Smoke House15.contingencies.31cash10.stores for Monticello3.33106.64 balance due ante Mar. 7.334.38 balance now due441.02 
            
            
            
              Mar.
               11. 
              
              Inclosed to Mr. Short the 500.D. ante. Note on settlement the balance due him Feb. 12. last was 8787.69.
            
            
              
              Recd. from the bank US. 530.D.
            
            
              
                Gave Joseph to pay  Harrison  2.  polygraph    Hepburn  27.675 plants    Maine 38. do.     Treasury 40. coal    Ingle 8.105 screws    Jones & Kain 19. reprs. carrge.    Patterson  4.875 cage    B. & Rigden   8.50 watch mendg.    Smith 2. blanket    Stage office 15.75 portage     165.905   
            
            
              
              Inclosed to J. Langdon for 3. barrels perry 16.D.
            
            
              
              Recd. from J. Madison 4.D. pd. for him by G. Jefferson on my acct.
            
            
              
              Gave in charity 1.D. pd. extra washing 10.D.
            
            
              
              12.
              
              Pd. Daugherty forage 11.65 smith 4.125 utensils
            
            
              
                  .625 conts. 2.19 = 18.59 paid him also for Mrs. March in part 50.68.59  
            
            
              
               14. 
              
              George T. ferry pd. ferrge. &c. 1.125.
            
            
              
               15. 
              
              Richd. Fitzhugh’s vales 1.D. Brown’s feeding horses .75.
            
            
              
               16. 
              
              Fauqr. C. H. Norris’s. pd. dinner, lodgg., brkfast., vales 8.78.
            
            
              
              Culpeper C. H. Shackleford’s pd. dinner &c. 2.125.
            
            
            
              
               17. 
              
              Rapidan. pontage .50.
            
            
              
                Gordon’s  breakft. &c. 1.75 the whole = 16.03.    pd. do. Jerry’s expences 2. gave TMR’s Isaac 1.D.   
            
            
              
              Gave Patsy for small exp. 8.D.
            
            
              
               21. 
              
              Gave note to B. Kindred for 50.D. in charity.
            
            
              
               22. 
              
              Sent Mrs. Clarke for 5. ℔ butter 1.D.
            
            
              
               23. 
              
              Pd. Gabriel Lilly for James Old on W. Stewart’s acct. the 20.D. ante Sep. 27. Note, the money sent for this purpose ante Dec. 10. had been paid to other persons for W. Stewart.
            
            
              
              Pd. Gabriel Lilly for John Rogers 105.73 in discharge of his bond for necessaries for the plantation to wit for pork. Still owe Rogers for hay & waggonage £11–19–6 beef for myself £8–5s.
            
            
              
              Crop of tobo. made at Poplar Forest in 1804.
            
            
              
                 No.  61.  140.  1660.  now inclose the Manifests to     110.  1570.  Gibson & Jefferson.    249. 145. 1569.    250.  1609.    290.  1486.    292.  1630.    293.  1655.  June sold at 40/ @ 90. 120. 150. Days.    327.  1580.  £928–0–10 = 3093.46    331.  1480.    332.  1519.    338.  1641.    340.  1441.    451.  1624.    452. 146. 1494    470. 145. 1555    487. 146. 1511    488.  1554.    637.  1574.    742.  1833    743.  1679.    744.  1816    745.  1886    760.  1593    761.  1647    762.  1568.    763.  1679.    765  1654    766  1661.   29. hhds. 893. 130 1234  46,402   Griffin & Whittington’s part. 1619 162916541744  6646  
            
            
            
              Mar.
               24. 
              
              Inclosed to James Oldham an order on Gibson & Jefferson for 40.D.
            
            
              
               27. 
              
              Inclosed to G. Divers by Jack 108.87 his acct. for whiskey to the workmen & plantation, beef & flour for the house.
            
            
              
               28. 
              
              Richd. Barry, painter arrives & begins work @ 30.D. pr. month.
            
            
              
               30. 
              
              Hhd. exp. 2.D.
            
            
              
               31. 
              
              Gave Jame Hubard for hawling .25.
            
            
              
              Patsy for small expences 10 D.
            
            
              Apr.
               2. 
              
              Pd. Michael Hope on acct. 50.D.
            
            
              
               3. 
              
              Became security for John Perry to Francis Smith for £130. to be paid the 1st. week of January. Not concluded.
            
            
              
              Gave charity 1.D.
            
            
              
               4. 
              
              Gave charity 3.D.
            
            
              
              Gave John 5.D. Jack 5.D.
            
            
              
               6. 
              
              Gave charity 2.D.
            
            
              
               7. 
              
              Hhd. exp. to Patsy 10.D.
            
            
              
               9. 
              
              Gave Lilly to buy flour 10.D.
            
            
              
               10. 
              
              Charity 2.D. Hhd. exp. 30.D.
            
            
              
               8. 
              
              On settlemt. with J. H. Craven a balance is due me of 93–11–4.
            
            
              
               13. 
              
              On settlement with Hugh Chisolm, I owe him 136.D. exclusive of some jobs begun Mar. 28. & not yet finished.
            
            
              
              On settlement with John Perry, the balance in my favor is £252–1–10½ besides the £130. assumed to Smith ante Apr. 3. to be credited agt. next acct. of work.
            
            
              
              On settlement with Gabriel Lilly he owes me 6/3.
            
            
              
              Pd. John Perry on acct. 5.D.
            
            
              
               14. 
              
              Pd. James Dinsmore on acct. 5.D. set out for Washington.
            
            
              
               15. 
              
              Colo. Lindsay’s vales 1.D.
            
            
              
              Gordon’s. servt. & horses lodging &c. 2.25.
            
            
              
              Mr. Fry’s .40.
            
            
              
               16. 
              
              Jefferson. Kuhn’s lodging &c. 3.25 Fauqr. C. H. breakft. &c. 1.83.
            
            
              
               17. 
              
              Songster’s. dinner lodging &c. 4.50 Geo. T. ferry 1.25. whole = 14.48.
            
            
            
              
              Charity 2.
            
            
              
               20. 
              
              Charity 1.
            
            
              
              Lemaire’s accts. from Mar. 10.—Apr. 16. = 37. days
            
            
              
               Provisions. 9. servts. 166.63 for 37. days is 4.06 pr. weekservts.17.09meat542 ℔ is  15 ℔} pr. day for 9 personsfuel2.butter  36. 1. ℔Pr.’s H. repairs1.50eggs 52. doz.17. eggs Conting.5.88veget. 13.69193.10 
            
            
              
              His accts. Mar. 17.—20. provns. servts.17.13 meat54. ℔masters 13.33 ÷ 8 = 1.66 butter 8.contingenc. 2. eggs11. doz.32.46 veg. 2.19
            
            
              
               22. 
              
              Charity 1.
            
            
              
               25. 
              
              Charity 2.D.
            
            
              
               26. 
              
              Charity 5.D. do. 1.D.
            
            
              
               27. 
              
              Inclosed to Matthew Carey 1.D. for books. 
            
            
              
               28. 
              
              Assumed to pay Geo. Jefferson the first week in Aug. 201.D. for Craven Peyton. Note this is for 2. shares in the warehouse at Milton.
            
            
              
              Charity 1.D.
            
            
              
              Recd. of J. Barnes 10.D.
            
            
              May
              1.
              
              Lemaire’s accts. Apr. 21.—27. Provns. servts. @ 3½ 38.5 meat234. ℔ 44.3724 = 1.84.masters44.37butter  21½servts.8.64eggs 21. doz.conting.9.21veget. 5.35100.72 
            
            
              
              Recapitulation. balance ante Mar.9. 441.02 Apr.20.193.1032.46May.1.100.72767.30 2 months wages servts. to May 4.290.290.1057.30 May. 2. by check on bank600. Balance due457.30
            
            
              
                Servts. wages.   Lemaire 30   Julien 25   Jos. Daugherty  16   Rob. Daugherty 14   Wm. Fitzjames 14   John Pernier 14   Jack Shorter 10   John Freeman 4   Mrs. Daugherty 9   Biddy Boyle 7  + 1   Edy 2   146.  
            
            
              May
               1. 
              
              Subscribed 200.D. to an academy at this place, to be paid in 10. quarterly instalments commencing Oct. 1.
            
            
              
              Gave in Charity 2.D.
            
            
              
              2.
              
                Jos. Daugherty’s accts.  forage 22.46 + 29.80 =  52.26    utensils 1.795    smith 5.    contingencies 6.41     65.465   
            
            
              
               gave him check on bank US. 65.46½.
            
            
              
              Drew order on bank US. in favr. John Lenthall for 178.25 D. for Latrobe & Mifflin for sheet iron for offices Monticello.
            
            
              
              Discounted with bk. US. a note of 2000.D.
            
            
              
              3.
              
              D Drew on bk. US.  for 500.a draft on bk. US. Phila. Th.J. for Wm. Short144.47do. favr. Jones & Howell.11.a check favr. Rapine & Conrad. books100.685.do. favr. Thos. Claxton for S. D. Day. cydercash.{40.for treasury for 100. bush. coal.4.Price of Wilmington for a book10.Frithey263.33for Hope340.22.67for pocket money1096.155 
            
            
              
               4. 
              
              Inclosed to W. Short the draft for 500.D. above mentioned.
            
            
              
              Inclosed to Jones & Howell the draft for 144.47 abovementd.
            
            
              
                Gave  Rapine & Conrad the check for 11.D.} abovementd.    Thos. Claxton the check for 100.685 D.    
            
            
            
              
              Pd. at the Treasury the 40.D. above mentd. for coal.
            
            
              
              Pd. Frithey’s apprentice the 10.D. above mentd.
            
            
              
                 D    Inclosed to Gabriel Lilly  50. for Michael Hope    213.33 for Williams on acct. of Hope    1.67 surplus.    265.D.   
            
            
              
              Paid for boot hooks 2.25.
            
            
              
               5. 
              
              Pd. Mclaughlin subscription to Dancing assembly 15.D. charity 1.D.
            
            
              
               6. 
              
              Gabriel Lilly’s contract for the purchase of 2. Negro men Isaac & Charles from Wm. T. Colston of Alexa. for 400.D. paiable at 30. days sight & 400.D. payable at 60. days sight, presented & accepted.
            
            
              
              Charity 2.D.
            
            
              
              7.
              
                Discounted a note at the bk. Columbia for       1600.D.  discount16.80 nett proceeds1583.20  
            
            
              
              Mr. Barnes has recieved the whole & is to dispose of it as follows
            
            
              
                  231.09 to be remitted to Ludlow in N. Y. for Wm. Hazard holder of Cathalan’s bill 25.805 do. for Cheetham, newspapers & pamphlets   8.   Irwin for Morng. chronicle 100.to be paid to Thos. Carpenter in part his bill for tayloring88.50to be paid to Mrs. March, balance her bill bookbinding900.to be kept by Mr. Barnes in part of his acct.1353.395229.805cash he now pays me.1583.20  
            
            
              
                Accordingly I sent ord. on J. Barnes in favr. of  Carpenter for 100.D.    Mrs. March for  88.50  
            
            
              
                Gave  Wm. A. Burwell ord. on bk. US. for  32.D.  taxes on 4. carriages    Polkinhorne & Hall do. 17.77 their acct. for sadlery    Lemaire for La Bille 16. upholstery for Pr.’s house  
            
            
              
              Pd. Peter Lenox for Venetian blinds &c. 31.48.
            
            
              
              Inclosed to Gabriel Lilly 175.D.
            
            
              
               8. 
              
              Paid Dr. Thornton for 2. drawing boards 2.D.
            
            
              
               12. 
              
              Gave in charity 1.D.—do. 2.D.
            
            
            
              May
               13. 
              
              Gave in Charity 2.D.
            
            
              
               15. 
              
              Subscribed towards building an Episcopal church in Washington 100.D. payable in 3. monthly instalments beginning June. 1.
            
            
              
              Drew off the remains of the 5th. pipe of Madeira 76 bottles & sent them to Monticello, and broached the 6th. pipe. The 5th. broached 1804. May 28.
            
            
              
               16. 
              
              Charity 1.D.
            
            
              
               19. 
              
              Charity 8.D. 24. Charity 2.D. 26. Charity 1.D.
            
            
              
               27. 
              
              Borrowed of Wm. A. Burwell a Richmd. post note of 100.D. which I inclosed to Gibson & Jefferson for J. W. Eppes in boot between horses, and gave him order accordingly.
            
            
              
               30. 
              
              Pd. Capt. Palmer freight of 3. hhds. hams 5.50.
            
            
              
               31. 
              
              Charity 2.D.
            
            
              June
               3. 
              
              Drew on bank US. in favr. Revd. A. McCormic for 50.D. one year’s subscription.
            
            
              
               4. 
              
              Lemaire’s accts. Apr. 28.—June 1.
            
          
          
            
              
              
              provns.
              storesdo.
              do.Monticello
              servts.
              fuel
              Pr.’sH.
              conts.
              Total
               
              meat
              buttr.
              eggs
              veget.
              
              
              
              
              
            
            
              May
               4.
               78.46
              
              
              10.
              5.77 
              
              2.06 
              96.
              29 
              
              243
              32 
              25 
              7.80 
               39.96
               ÷ 
              41
               = 
              .97
            
            
              
              11.
               87.67
              23.50
              
              
              19.50 
               2.25 
              
              132.
              92
              
              215
              34 
              19 
              11.40 
               49.17
              ÷
              25
              =
              1.96
            
            
              
              18.
               81.98
              
              12.
              
              77.51 
              
              .31 
              171.
              80
              
              200
              24 
              16 
              5.86 
               43.48
              ÷
              26
              =
              1.67
            
            
              
              25.
               77.66
              
              
              11.31
              
               1.
              1.50 
              91.
              47
              
              216
              27 
              16 
              12.60 
               39.16
              ÷
              34
              =
              1.15
            
            
              June
               1.
               74.94
              
              
               8.50
              
              
              3.11 
              86.
              55
              
              219
              33 
              28 
              8.39 
               36.44
              ÷
              38
              =
              .96
            
            
              
              
              400.71 
              23.50
              12.
              29.81
              102.78 
               3.25
               6.98 
              579.
              03
              
              1093
              150 
              104 
              46.05 
              176.72 
              ÷
              164
              =
              1.08
            
            
              
              
              
               balance of May 2.
              
              
              457.
              30
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
               May
              4. to June 1.
              
              
              579.
              03
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
               June
              4. servts. wages to this day
              
              146.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              
              
              
              
              1182.
              33
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              6. by check on bank US.
              
              
              700.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
               balance remaining due
              
              
              482.
              33
              
              
              
              
              
              
              
              
              
              
            
          
          
            
            
              
               5. 
              
              Gave in charity 2.D. paid Connor for Frithey 5.25.
            
            
              
              Discounted with bk. US. a note of 2000.D. proceeds = 1979.
            
            
              
              6.
              
                  DDrew on bank US. in favr. of Lemaire (as above)700.  Joseph Daugherty. stable 51.845    Thos. Carpenter (taylor) in full his balance 94.25    Wm. A. Burwell to repay loan ante May 27. 100.    Richd. Gaines. shoes  20.    Isaac Cooper. picture frames 18.    James Webb. mahogy. tables &c. 50.50  Stewart & Beall assees. of Douglas & Mandeville,     assees. of Wm. T. Colston for negroes 400. 1434.595 Recd. from bk. US. here the following draughts on bk. US. in Phila. in favr. John Taggert for paint86.42            Roches freres for books36.75 on bk. US. N. York in favr. D. Gelston for duties 111.82 on bk. US. in Baltim. in favr. Killer & Foreman,   J. Spear’s orders from M. Hope 100.D. H. Chisolm   100.D. Jas. Dinsmore 30 D. =230. 464.99 which drafts I inclosed to Taggert, Roches, Gelston & K. & Foreman.Recd. from bk. US. in cash & inclosed to the following persons to John Kelly 50.D. charity to Kindred, 50.D. on acct.100. D. Higginbotham 83.33 for M. Hope 101.67 on acct.185G. Lilly for John Rogers (ante Mar. 23.)67.42Hancock Allen. sawing238.42John Peyton, sadlery, hauling &c.103.16John Perry. on acct.300.00Mich. Hope in full balce. on settlemt. Apr. 11.    464.815for balance due the following persons  
            
            
            
              
                     Fontrees. hauling     £17–1–0   Hawkins do. 4–16–0   Huckstept hay 3–0–0   T. E. Randolph. negro hire 49–8–6   Watson hauling 1–0–0   Clarke. hay 16–3–9½   Reynolds. fodder 6–6–9½   Price. oats 3–0–0   Williams. lime 3–8–4   R. Johnston. hauling 23–0–0   D. Higginbotham corn 12–0–0    139–4–5  =  464.17} of which I remitted ante May 7.175. 291.185 balance remaing. due now remitted289.171465.1750.+ a surplus2.0153649.585  
            
            
              June
               7. 
              
              Charity 2.D.
            
            
              
              12.
              
                 D.   Discounted note with bk.  Columbia  1500. discount15.75Recieved the balance1485.25  
            
            
              
              14.
              
            
            
              
              Pd. J. Barnes 328.875.
            
            
              
              Recd. from bank US. draught on do. at Phila. 500.D & inclosd. to W. Short.
            
            
              
                  D    Inclosed to Gibson & Jefferson 970. drew on them in favr. Fras. Smith, negro hire (1804) 621.  Wm. Wardlow my acct. & for John Perry46.12  James Oldham100.  to be credited to my own acct.202.88970.  
            
            
              
               15. 
              
              Charity 2.D. 16. Do. 1.D.
            
            
              
               17. 
              
              Pd. Wm. Duane’s acct. book, stationary &c. 67.625.
            
            
              
               18. 
              
              Pd. Gilbert Stewart for drawing my portrait 100.D.
            
            
            
              
               22. 
              
              Pd. Mr. Davies in part of 2. copies Madison’s map of Virga. 2.D. 
            
            
              
               24. 
              
              Gave in Charity 2.D.
            
            
              
               25. 
              
              Paid for 6. butter pats 2.375.
            
            
              
               30. 
              
              Charity 1.D.
            
            
              July
               2. 
              
              My note of May 2. to bk. US. being due this day
            
            
              
                 borrowed of  Mr. Barnes 1360.D. } and pd. it off.    W. A. Burwell  640.D.   
            
            
              
               3. 
              
              Gave in charity 1.D.
            
            
              
              Discounted with bank US. a note of 2000.D. proceeds = 1979.
            
            
              
               5. 
              
              Gave J. Barnes ord. on bk. US. for 1360.D. to pay what I borrowd. on 2d.
            
            
              
              Gave do. an ord. on do. for 2000.D. to wit
            
            
              
                 1600.D.  to pay my note to bank of Columbia of May 7. and   400.D.  to pay the 2d. note to Colston for negroes ante May 6.   
            
            
              
              Gave Thos. Davis ord. on the bank US. for 34.86 for plaister machine. 
            
            
              
              Inclosed to Gibson & Jefferson my note for 1000.D. to bank of Virga. to be paid by the 1st. instalment of Bohn & Hubner for my tobo.
            
            
              
              Gave in Charity 2.D.
            
            
              
               6. 
              
              Recd. from bank US. 50.
            
            
              
               7. 
              
              Pd. W. A. Burwell 10.
            
            
              
               8. 
              
              Pd. Frithey 5.
            
            
              
              Lemaire’s accounts June 2. to July 6.
            
          
          
          
            
              
              
              provns.
              wines
              grocers.
              servts.
              Pr.’s H.
              cont.
              Total
               
              meat
              buttr.
              eggs
              veget.
              
              
              
              
              
            
            
              Jun.
               8.
              56.05 
              
              
              
              
              1.68
              57.
              73
              
              145
              24 
              18 
              7.57
               17.55
               ÷ 
              25
               = 
               .702
            
            
              
              15.
              50.78 
              
              
              
              
              .75
              51.
              53
              
              146
              20 
              14 
              7.17
               12.28
              ÷
              27
              =
               .45
            
            
              
              22.
              69.91 
              
              
               2.25
              
              
              72.
              16
              
              204
              26 
              23 
              9.20
               31.41
              ÷
              32
              =
               .98
            
            
              
              29.
              36.77 
              
              22.95
               8.
              
              .25
              67.
              97
              
              173
              28 
              20 
              5.73
               18.385 
              ÷
              14
              =
              1.313
            
            
              July
               6.
              87.80 
              9.
              
              
              16.
              1.12
              113.
              92
              
              187
              34 
              43 
              6.21
               49.30
              ÷
              31
              =
              1.59
            
            
              
              
              301.31 
              9.
              22.95
              10.25
              16 
              3.80
              363.
              31
              
              855
               132 
              118.
              35.88
              128.92
              ÷
              129
              =
              1.
            
            
               small money furnishd.
              
              50.
              
              
              
              
              
              
              
              
              
              
              
            
            
               balance of June 6.
              
              482.
              33
              
              
              
              
              
              
              
              
              
              
            
            
               servts. wages July 4.
              
              146.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1041.
              64
              
              
              
              
              
              
              
              
              
              
            
            
               July 12. by cash
              
              600.
              
              
              
              
              
              
              
              
              
              
              
            
            
               balance remaing. due
              
              441.
              64
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              July
               8. 
              
              Gave in charity 5.D.
            
            
              
              Gave Benjamin King ord. on bk. US. 115.42 for a fire engine. 
            
            
              
               10. 
              
              Pd. Peter Lenox for James Oldham 5.75 for a turner. 
            
            
              
              Discounted a note at bk. Columbia 1600. = 1583.20.
            
            
              
               11. 
              
              Recd. from J. Barnes in part of do. 1000.D.
            
            
              
              Pd. W. A. Burwell 10.D.
            
            
              July
              12.
              
                  D   Recd. from bk. US. cash 150.   Do. draught on bk. US. Philada. favr.  Jones & Howell  253.33    C. W. Peale 60.    Alexr. Stewart 40      503.33   
            
            
              
                Inclosed the sd. draughts  to Jones & Howell 253.33    to C. W. Peale 60. for a Polygraph.     to Alexr. Stewart 40. on acct. Wm. Stewart.  
            
            
              
                Paid  Peter Lenox, Venetn. blinds &c. 62.08    Thomas Claxton, lamps & diaper 81.35    James Maxwell boots & slippers 17.50 Burnet & Rigden ear-rings &c.35.}presentsMrs. Pic, comb &c. 7.Coxe John. muslin12.50Edwd. L. Smith do.36Stage office. portage 7.635 
            
            
              
               Paid Joseph Daugherty 2. accts. of June 23. & 30. viz.  forage  53.40   Kain. repairing sulky 13.375   Polkinson & Hall. a saddle bridle &c. 52.   Harrison repairg. instand & Polygraph 1.50   Smith .50   wire screen for mill 1.80 netting bag 3.50   contingencies 2.955   errors of acct. .60    127. 23   
            
            
              
              Recd. by J. Barnes from bank Columbia the balce. of note 583.20 which he sent to me.
            
            
              
              Pd. J. Barnes 164.675.
            
            
              
               13. 
              
              Pd. E. Frithey 3.
            
            
              
                DPaid W. A. Burwell70  gave him  ord. on Gibson & Jeff. on demand       300    do. paiable Sep. 3. 400     770   
            
            
              
              which with the paimts. ante 7. & 9. make up the 640.D. borrowed ante July 2. and 150.D. a quarter’s salary.
            
            
              
              Left with Mr. Barnes 3. notes to be discounted at bk. US. at their respective dates as follows Aug. 7. Sep. 4. Oct. 9. 2000 = 1979.D. each to be applied according to directions.
            
            
              
              Inclosed to D. Higginbotham ord. on G. & Jefferson for 100.D.
            
            
              
              Inclosed to Gibson & Jefferson my notes of Aug. 4. & Sep. 8. for 1000.D. each to be discounted at the bank of Virga. at their dates, to be pd. by Bohn & Hubner out of proceeds of my tobo.
            
            
              
              Note they are to stop out of my note ante July 5. my assumpsit ante Apr. 28. for Craven Peyton which is reduced to 156.67 paiable in July.
            
            
              
              Cash in hand 587.20.
            
            
              July
               13. 
              
              Pd. doorkeepers of July 4. 8.D. charity 4.D.
            
            
              
              14.
              
                Pd. Joseph Daugherty for  forage 13.33    smith 6.50    sadler 3.25    conting.   5.95     29.03   
            
            
              
              Pd. extra washing 15.D.
            
            
              
               15. 
              
              Paid ferrge. to Alexr.’s island 3.D.
            
            
              
              Alexandria. brkft. &c. 4.D. + vales 1.D. a servt. on the road .25.
            
            
              
              16.
              
                Occoquan.   toll .75 Gordon’s dinner, lodging &c. 12.75.    vales 1.D. Shorter for expences 5.D.   
            
            
              
              Landsdown’s oats .5.
            
            
              
              Elkr. ch. Shumate. brkft. &c. 1.58 + .50 vales.
            
            
              
               17. 
              
              Strode’s vales .25.
            
            
              
              Herring’s. servts. horses &c. 5.D. + .75 vales.
            
            
              
              Orange C. H. Burras. brkft. 2.77 + .50 vales.
            
            
              
              18.
              
                Gordon’s  dinner, lodging 3.75.    vales .50 the whole travellg. exp. = 43.85   
            
            
              
              Arrived at Monticello. Cash in hand 487.20.
            
            
              
               20. 
              
              Gave in charity 2.D.
            
            
              
              Pd. Gabriel Lilly for corn 280.D.
            
            
              
              Pd. for Small debts 16.D.
            
            
              
               21. 
              
              Patsy for houshold exp. 10.D.
            
            
              
               22. 
              
              Assumed to pay for Wm. Stewart to John Speer 77.23 the first week in November.
            
            
              
               25. 
              
              Pd. G. Lilly for rye 20.D. @ 4/.
            
            
              
              Pd. John Perry on acct. 50.D.
            
            
              
               26. 
              
              Set out for Poplar forest. 
            
            
              
               27. 
              
              Colo. Coles vales 1.D. Warren ferrge. .67.
            
            
            
              
               28. 
              
              Flood’s dinner, lodging &c. 3.50.
            
            
              
              Hunter’s breakft. &c. 2.25.
            
            
              
              New London. dinner &c. 3.25. a guide .25.
            
            
              
               31. 
              
              Hunter’s lodging &c. 1.75 + .25.
            
            
              Aug.
               1. 
              
              Sweney’s breakft. .67 + .25.
            
            
              
              The Raleigh. corn .25.
            
            
              
              2.
              
                Warren  ferrge. .33.    vales .50.   
            
            
              
              Recd. back from Shorter 3.22. See ante July 16.
            
            
              
               3. 
              
              Patsy small exp. 8.D. (Omitted 15.D. to G. Lilly for Richd. Faris for plank.)
            
            
              
               4. 
              
              Pd. James Dinsmore for Mrs. Lewis & Fitz 5.16.
            
            
              
               6. 
              
              Agreed with John H. Craven for 300. barrels of corn @ 12/6 one hundred here, and 200. from his place near Charlttesville.
            
            
              
              Gave Ben .25.
            
            
              
               7. 
              
              Isaac expences to Mrs. Marks 1.D.
            
            
              
               11. 
              
              Gave in charity 3.D. hhd. exp. 8.D.
            
            
              
              Recd. of Kemp Catlett by D. Carr for Philip Mazzei £37–15–8 = 125.94 in full of judgmt. agt. him for balance due for Colle.
            
            
              
               13. 
              
              Pd. hhd. exp. 4.33.
            
            
              
               14. 
              
              Pd. Gabriel Lilly 90.D. to wit for  Jordan £7. for    15.D. and for beeves 50.D.
            
            
              
              Assumed to James Clarke John Perry’s order 14.67 taxes 1804.
            
            
              Aug.
               17. 
              
              Charity 2.D.
            
            
              
               18. 
              
              Inclosed to Wm. Short order on Gibson & Jefferson for 500.D. This is to be pd. out of the note of 1000.D. discounted in Richmd. on the 2d. instalment for my tobo. Retd. to me.
            
            
            
              
              Hhd. expences 8.
            
            
              
              Charity 2.D.
            
            
              
               20. 
              
              Lent Richard Mooney 3.D. pd. Michl. Hope 15.D.
            
            
              
               21. 
              
              Bought a negro woman Lucretia Jame’s wife, her 2. sons John & Randall and the child of which she is pregnant, when born, for £180. of which £100. to be paid before his departure & the residue a twelvemonth hence. 
            
            
              
               22. 
              
              J. Holmes Freeman commences as overseer at £60. a year. 
            
            
              
               25. 
              
              Hhd. exp. 8.
            
            
              
               27. 
              
              Household exp. 3.
            
            
              
               30. 
              
              Charity 2.D.
            
            
              Sep.
               1. 
              
              Pd. Lilly 5.D.
            
            
              
               3. 
              
              Charity 8.D.
            
            
              
               6. 
              
              Charity 1.D. 7. Charity 5.
            
            
              
               8. 
              
              Gave order on Higginbotham favr. Mrs. Knowland Harris charity 5.D.
            
            
              
              Hhd. exp. 4.
            
            
              
               11. 
              
              Gave ord. on Higginbotham favr. Mrs. Knowland charity 5.D.
            
            
              
               13. 
              
              Purchased negro Martin of Thos. E. Randolph for £200. paiable in all February next with int. from Oct. 15. when he is to be delivered.
            
            
              
               15. 
              
              Charity 5.D.
            
            
              
               16. 
              
              Hhd. exp. 6.D.
            
            
              
              Recd. of Mr. Garrett 100.D. of James Old 120.D. pd. G. Lilly 50.D.
            
            
              
               17. 
              
              Pd. Chisolm 10.D.
            
            
              
               18. 
              
              Recd. of A. Garrett 100.D.
            
            
              
               19. 
              
              Pd. Gab. Lilly 110.D. pd. James Walker 50.D. pd. Michl. Hope 40.D.
            
            
              
              Pd. John Perry 20.D.
            
            
              
               21. 
              
              Hhd. exp. 6.D. 22. Do. 4.D.
            
            
              
               25. 
              
              Pd. James Dinsmore 10.D.
            
            
            
              
               26. 
              
              Recd. from Gibson & Jefferson by post 280.D.
            
            
              
                Due to Alexr. Garrett ante  Sep. 16.     100.D.    Sep. 18. 100.D.  Fredsvlle. taxes & tickets30.26 of which 16.67  gave him ord. on Gibson & Jefferson for 230.26 for J. Perry  
            
            
              
              Gave in charity 1.D. pd. R. Jefferson for clover seed 1.25.
            
            
              
               27. 
              
              Drew order on Gibson & Jefferson in favr. D. Higginbotham 100.D.
            
            
              
              Drew do. in favor Martin Dawson for 100.D.
            
            
              
              Paid Gabriel Lilly £70 = 233.33.
            
            
              
              Settled with Mich. Hope & the balance of 957.33 D. = £287–4 is due to him, out of which I assume to pay for him to
            
            
              
                 £     David Higginbotham £57 + 25 = 82–0   John Watson 10–4   John Spier 15–0   Hugh Chisolm 20–4   Joseph Brand 17–10   balance to M. Hope 142–6    287–4   
            
            
              
              Pd. James Dinsmore 10.D.
            
            
              
              Pd.  Nelson 10.D.
            
            
              Sep.
              28.
              
                 D    Settled with James Old taxes for 1804. & tickets    90.90  cash recd. ante Sep. 16.120. do. paid Michl. Hope39.125 recieved of him in cash now50. gave him order on Gibson & Jefferson for300.025  
            
            
              
              Pd. Barry 10.D. lent R. Jefferson 10.D.
            
            
              
              Small debts 20.D.
            
            
              
               29. 
              
              Cash on hand 67.55 pd. Chisolm 10.D.
            
            
              
              Chisolm goes to Bedford to work at 20.D. pr. month. 
            
            
              
              Hhd. exp. 10.50 set out from Monticello.
            
            
            
              Oct.
               1. 
              
              Pd. dinner, lodgg. &c. Gordon’s 6.08 + vales .50.
            
            
              
              Zimmerman’s. dinner &c. 2. + .25.
            
            
              
               2. 
              
              Strode’s. vales .25.
            
            
              
              Herring’s. Shorter’s exp. 10.25 servts. & horses 3.75 + .50.
            
            
              
              Shoemake’s brkfast. &c. 1.5 + .25 Brown’s oats .75.
            
            
              
               3. 
              
              Songster’s. dinnr. lodging &c. 4.D. Geo. T. ferry 1.40.
            
            
              
              Cash on hand 6.50.
            
            
              
               4. 
              
              Charity 2.D. do. 1.D.
            
            
              
               6. 
              
              Recd. from J. Barnes 15.50 being the reimbursement from J. Mason of duties on wine overpd. him several years ago.
            
            
              
               7. 
              
              On a settlement of Sep. 27. with J. Perry for the manufactg. mill & 2 miller’s houses a balance was due him of 780.72 D. I promised to pay for him as follows
            
            
              
                  D. Higginbotham  200.D.   M. Dawson 350.   J. Spier 40.     Mcgruder 30.  & to remit him cash250.870.  
            
            
              
              Recd. from bk. US. 130.D.
            
            
              
                 D   Recd. of Mr. Barnes 740  of which I returned him immediately 45 balance borrowed695  
            
            
              
              Inclosed to Gabriel Lilly
            
            
              
                 the balance due him on settlemt. 11–16–5   Michael Hope’s order in his favor  25–0–0D    36–16–5  =  122.74   Mich. Hope’s remaining balance 134–16–0  = 449.33   for John Perry as above   250.   surplus on acct.   2.93      825   
            
            
              
              8.
              
               Lemaire’s accts. July 7. to 13.Provns. for servts.38.5 37.2741 = .91 meat220. ℔masters 37.27butter 32.servts.6.23eggs 31. doz.conting..3782.37veget. 6.21Do. from July 14. to Oct. 5.Provisions369.80 369.80 for 9. servts. 12 weeks is 3.42 stores of do.22.13  meat 656. ℔servts. wages438. for July,  butter 72. Aug. Sep. eggs 66½ doz. do. other exp.49.15 veget. 25.37wood160.50charcoal8.20contingencies21.491069.27 add for error of account somewhere3.53 balance of July 12.441.641596.81 Aug. 14. by bk. US. 300. Sep. 6. by do. 300600. balance remaining due996.81By order on bank US.500. balance still remaining due496.81 
            
            
              
              9.
              
            
            
              
               9. 
              
              Discountd. bank US. 2000.D. = 1979.D.
            
            
              
              Drew on bk. US. in favor of J. Barnes for 695.D. to replace Oct. 7.
            
            
              
               10. 
              
              Ferrge. to and from the Causeway 1.D.
            
            
              
              11.
              
                Drew ord. on bk. US. for  90.D.  favr. of Benjamin Travers freight of coal.   Do. for 25.96  favr. Jos. Daugherty hauling do.   
            
            
              
              Charity 1.D.
            
            
              
               12. 
              
              Gave ord. on bk. US. for 500.D. favr. J. Barnes to take up my note of Aug.  to bk. of Columbia.
            
            
              
              Drew ord. on bk. US. for 134.80 and inclosed their draught on bank at Baltimore to Reibelt, balance for books.
            
            
              
              Gave in charity 1.D.
            
            
              
               13. 
              
              Do. 1.D. 15. Pd. ferrge. &c. Geo. T. 1.D.
            
            
              
               17. 
              
              Charity 10.D.
            
            
              
              Gave order on J. Barnes for 1000.D. in favr. W. Short to be pd. out of a note of 1000.D. of the 16th. inst. discountd. at bank Columbia.
            
            
              
               18. 
              
              Recd. from bank US. 30.D.
            
            
              
              Robt. Gamble has pd. for me to Gibson & Jeff. 58.80 D. being the principal of the balance due from Colo. Bell to me.
            
            
              
              Charity 2.D.
            
            
              
               20. 
              
              Ferrge. George town 2.D.
            
            
              
               21. 
              
              Pd. Maine for thorns 12.
            
            
              
               22. 
              
              Pd. Harrison pen-tube of Polygraph .50. 24. Charity 1.
            
            
              
               25. 
              
              Charity 2.D.
            
            
              
               29. 
              
              Entrance at races.  30. Do.  31. Do.  charity 1.D.
            
            
              Nov.
               1. 
              
              Charity 2. 3. Charity 1.D. 6. Charity 1.D.
            
            
            
              
               6. 
              
              Discounted note of 2000.D. at bank US. = 1979.
            
            
              
              Lemaire’s accts. from Oct. 6. to Nov. 2.
            
          
          
            
              
              
              provns.
              grocers.
              servts.
              fuel
              Pr.H.
              stores
              cont.
              Total
               
              meat
              butter
              eggs
              veget.
              
              
              
              
              
            
            
              Oct.
              12.
              36.34 
               1.25
               2.
              10.13
              2.50
              
              2.
              54.
              22
              
              129
               22¾
              10
               5.
              36.34
               ÷ 
              91
               = 
              .40
            
            
              
              19.
              63.45 
              
               4.50
              
              
              10.97
              3.50
              82.
              42
              
              249
               30
              26
               7.05
              24.95
              ÷
              36
              =
              .69
            
            
              
              26.
              50.85 
               6.
              17.69
              
              
              
              1.35
              75.
              89
              
              242
               25½
              10
               6.50
              12.35
              ÷
              26
              =
              .47
            
            
              Nov.
               2.
              95.06 
              
              25.67
              
              
              
              1.
              121.
              73
              
              232
               27
              26
               6.93
              56.56
              ÷
              31
              =
              1.82
            
            
              
              
              245.70 
               7.25
              49.86
              10.13
              2.50
              10.97
              7.85
              334.
              26
              
              852
              105¼
              72
              25.48
              130.20
              ÷
              184
              =
              .70
            
            
              
              
              Oct. 
               9. balance left due
              496.
              81
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              Nov.
               4. servts. wages
              146.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              977.
              07
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
               7. By ord. on bk. US.
              400.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
                balance remaing. due
              577.
              07
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
              Joseph Daugherty’s acct. from July 16. to Nov. 4.
            
            
              
                 Provender 187.195   smith 8.875   coachmaker 3.50   utensils 3.62   contingencies 12.665    215.855   Nov. 7. by ord. on bk. US.   100.   balance remaining due 115.855   
            
            
              Nov.
               7. 
              
              Recd. from bank US. 120.D. inclosed 100.D. to my daughter Randolph. 
            
            
              
              Recd. from bank US. 500.D. & remitted them to G. Jefferson.
            
            
              Nov.
               8. 
              
              Pd. Frithey 5.50.
            
            
              
              Gave Isaac A. Coles for Washington academy ord. on bk. US. 20.D. See ante May 1.
            
            
              
              Charity 2.D.
            
            
              
               9. 
              
              Recd. of bk. US. 750.D. and paid the same to Mr. Barnes to take up my note at bank Columbia given Sep.
            
            
              
               13. 
              
              Discounted at bank Columbia note of 1250.D. = 1236.87.
            
            
              
               14. 
              
              Mr. Barnes recieves it from the bank & disposes as follows
            
            
            
              
                 he  retains  255.73  for himself    pays 2.  to Rob. Purviance for me at Baltimore 100.to George Pryce & co.} 100.to George Hoffmanat Baltimore on acct. ofJohn Speer who has orders on me216.67to Keller & Foreman674.40recd. from him 562.47cash myself1236.87  
            
            
              
              Note the 416.67 paid for John Speer is on the followg. accounts
            
            
              
                 for  John Perry 40. D. ante Oct. 7.    Mich. Hope 50. ante Sep. 27.    Richd. Barry 40.    Wm. Steward 77. 23ante July 22.    Fletcher 16.67    Walter Key 150. for corn     on my own acct.  42.77     416.67   
            
            
              
              Inclosed to John Holmes Freeman 200.D. to wit
            
            
              
                 for  James Walker 100.D.    J. Perry on order of Hope  18.    Faris on acct. 25     Carver 20.83    Daniel 18.    on acct. 18.17     200.   
            
            
              
              Besides my store balance to D. Higginbotham I am answerable to him as follows.
            
            
              
                  for  corn 20. + 122.50 =    142.50    Gabriel Lilly 393. 33see his acct.    John Perry 200. ante Oct. 7.    Mich. Hope 273  ante Sep. 27     1009. 16    I now inclose him200 balance remaining hereon809.16  
            
            
              
                Gave ord. on bank US. in favr. Geo. Andrews for  James Oldham  174.18    myself 7.75     181.93  
            
            
            
              
               15. 
              
              Pd. Michael Nourse 50.D. towards buildg. a church. See ante Jan. 15.
            
            
              
              Inclosed to Robert Hooe & co. to pay for two Quarter casks of Termo & Bucellas from Wm. Jarvis 75.D. instead of 73.83.
            
            
              
               17. 
              
              Charity 1.D.
            
            
              
               18. 
              
              Do. 2.D. borrowed of Mr. Barnes 30.D.
            
            
              
               19. 
              
              Repd. Mr. Madison sundries bot. for Mrs. Randolph 60.D. 
            
            
              
               21. 
              
              Charity 1.D. Eaton’s horseler 1.D.
            
            
              
               23. 
              
              Subscribed to the Dancing assembly at Stelle’s 16.D.
            
            
              
              Recd. of Mr. Barnes 90.D.
            
            
              
               24. 
              
              Paid Colo. Wm. Tatham for a Camera obscura 78.84 D. 
            
            
              
              Gave in charity 1.D.
            
            
              Nov.
               25. 
              
              Ferrge. George town 1.D. Charity 2.D.
            
            
              
               28. 
              
              Charity 1.D. 29. Charity 2.D.
            
            
              Dec.
               5. 
              
              Patsy 15.D. charity 1.D.
            
            
              
              Recd. from bk. US. 75.D.
            
            
              
              Subscribed to the Washington academy in Rockbridge 50.D.
            
            
              
              Pd. Christopher S. Thom for bringing from Baltimore sundries frm. Capt. Lewis 17.D. 
            
            
              
              J. Barnes has remitted 212.D. to Nicklin & Griffith of Philadelphia in discharge of my acceptance of William Higgens’ bill on Rob. Smith for 2. pipes Marsalla wine. 
            
            
              
              Gave Patsy 40.D.
            
            
              
               9. 
              
              Pd. Mr. Eppes for a book 5.D.
            
            
              
               10. 
              
              Pd. Frithey 5.D. pd. Harrison for 2. pen points 2.D. 11. Charity 2.
            
            
              
               11. 
              
              Discounted at bank US. a note of 4000.D. = 3958.D.
            
          
          
          
            
              
              
              provns.
              servts.
              fuelcharc.
              conting.
              Total
               
              meat
              butter
              eggs
              veget.
              
              
              
              
              
            
            
              Nov.
              9.
              58.36 
                .62
              35.
              
              93.
              98
              
              168
               26½
              11.
              7.94
               19.86
               ÷ 
              28
               = 
               .71
            
            
              
              16
              66.59 
              
              
              .91 
              67.
              50
              
              147
               26
              10.
              3.57
               28.09
              ÷
              27
              =
              1.04
            
            
              
              23
              41.66 
               10.
              11.25
              14.94 
              77.
              85
              
              182
               29.
              13.
              1.15
               41.66
              ÷
              108
              =
               .385
            
            
              Dec.
               1.
              55.16 
              
              
              2.61 
              57.
              77
              
              176
               31.
              19.
              4.53
               16.66
              ÷
              28
              =
               .595
            
            
              
               7.
              152.64 
              
              
              5.82 
              160.
              46
              
              432
               50
              23 
              10.33
              107.64 
              ÷
              92
              =
              1.17
            
            
              
              
              374.41 
               12.62 
              46.25
              24.28 
              457.
              56
              
              1105
              162½
              76 
              27.52
              213.91
              ÷
              283
              =
               .75
            
            
              balance of Nov. 7.
              577.
              07
              
              
              
              
              
              
              
              
              
              
            
            
              Dec.
               4.
              servts. wages to this day
              146.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1180.
              63
              
              
              
              
              
              
              
              
              
              
            
            
              
              12.
              by ord. on bk. US.
              500.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaining
              680.
              
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
                Jos. Daugherty’s accts.  Provender  45.015    smith 1.    contingencies 2.57     48.585    balance of Nov. 7.  115.855 164.44 by cash from Mr. Barnes66.03 by order now on bk. US.98.41164.44 
            
            
              
              Drew order on bank US. in favr. James Madison 300.D. on loan.
            
            
              
              Recd. from bk. US. ord. on do. in Philada. in favr. Saml. Mifflin for 104.27 which I remitted to him for sheet iron.
            
            
              
              Recd. from do. ord. on do. Phila. in favr. John Taggert for 171.97 which I remitted him for paints & oil.
            
            
              
              Recd. from do. ord. on do. Phila. for 500.D. which I endorsed & remitted to Wm. Short on account.
            
            
              
              Recd. from bank US. 150.D.
            
            
              
              Inclosed to the Revd. Mr. Baxter 50.D. my subscription to Washington academy ante Dec. 5.
            
            
              
              Gave Mrs. Randolph 50.D.
            
            
            
              
              Drew ord. on bk. US. in favr. of Thos. Freeman 54.D. for graphometer. 
            
            
              
              Drew ord. on do. in favr. W. Tunnicliff for 217.50 for books, maps & instruments imported from Europe. 
            
            
              
              Pd. for a razor 2.D.   gave in charity 1.D.
            
            
              
               13. 
              
              Recd. from bk. US. ord. on do. at N. York for 102.48 in favr. David Gelston which I remitted him for freight, duties &c. on wines. 
            
            
              
              Recd. of bank US. 1000.D.
            
            
              
              Pd. J. Barnes 1000.D. to take up my note at bk. Columbia of Oct. 16. 17.
            
            
              Dec.
               14. 
              
              Pd. for 4. play tickets 4.D. 15. Charity 2.D.
            
            
              
               16. 
              
              Recd. from bank US. 760.D.
            
            
              
                  D    Inclosed to  D. Higginbotham  200.    Martin Dawson 200.    J. H. Freem 360.  to wit for  J. B. McGruder  146.34     760.  Josep Brand 213.       surplus on acct. .66   
            
            
              
               17. 
              
              Pd. George Swink for carrying Jame Hubbard home 20.D. 
            
            
              
               18. 
              
              Pd. Harrison for 3. pen points 3.D. & mendg. append. to Equatorial 2.D. charity 1.D.
            
            
              
              Pd. for play ticket 1.
            
            
              
              Discounted at bk. Columbia note of 1000.D. = 989.50.
            
            
              
               19. 
              
              Gave Mr. Barnes order to recieve it and
            
            
            
              
                   D   to  retain for himself 551    pay to Mrs. March on acct.     75 and recieved myself from him in cash 363.50989.50  
            
            
              
               20. 
              
              Charity 2.D.
            
            
              
               21. 
              
              Paid Leonard Cookendorfer coach hire 24.D.
            
            
              
                Inclosed to John H. Freeman for  James Walker 100.D.    John Perry 100.    James Dinsmore    70.    Nicholas Lewis 64.09    on acct. .91     335.   
            
            
              
               25. 
              
              Pd. Isaac Norris, casing 2 pipes Marsalla 16.D.
            
            
              
               27. 
              
              Charity 2.D.
            
            
              
               30. 
              
              Drew ord. on bk. US. for 41.50 a draught on bank at Baltimore. 
            
          
        